PER CURIAM
Appellant in this mental commitment case appeals a judgment committing her to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder, is dangerous to herself, and is unable to provide for her basic personal needs. A discussion of the facts would be of no benefit to the public, bench, and bar. The state concedes that the record lacks clear and convincing evidence that defendant’s mental illness causes her to be dangerous to herself or unable to provide for her basic personal needs. We find the state’s concession to be well founded and accept it.
Reversed.